Citation Nr: 1105934	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-36 501	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for status-post 
resection, meningioma, right frontotemporal region, to include 
whether service connection can be granted.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to October 
1959.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The 
case is currently under the jurisdiction of the Oakland, 
California, RO.


FINDINGS OF FACT

1.  A rating decision in March 2004 denied entitlement to service 
connection for status-post resection, frontotemporal meningioma.  
The Veteran did not appeal that decision and it became final.

2.  Evidence received since the March 2004 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for status-post resection, 
frontotemporal meningioma, is not cumulative and redundant, and 
by itself or in connection with the evidence previously of record 
raises a reasonable possibility of substantiating the claim.

3.  The Veteran is shown to be a radiation exposed veteran.

4.  The Veteran's frontotemporal meningioma was not manifested in 
service; the tumor is not malignant, and therefore is not a brain 
cancer.

5.  The disability for which service connection is sought, 
postoperative residuals of frontotemporal meningioma (brain 
tumor) is not a disease specific to radiation exposed veterans; 
however, it is a radiogenic disease.

6.  VA's Under Secretary for benefits has determined that there 
is no reasonable possibility that the Veteran's benign brain 
tumor is related to his exposure to ionizing radiation in 
service.


7.  The preponderance of the evidence is against a finding that 
the Veteran's postoperative frontotemporal meningioma (benign 
brain tumor) is related to his service, to include as due to 
exposure to ionizing radiation therein.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement 
to service connection for status-post resection, frontotemporal 
meningioma, has been received, and the Veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

2.  Service connection for residuals of status-post resection, 
frontotemporal meningioma, is not established.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO provided substantially compliant pre-adjudication notice 
by letter dated in September 2007.  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran a physical 
examination, obtained a medical opinion as to the etiology the 
claimed disability, and afforded the Veteran the opportunity to 
give testimony before the Board although he declined to do so.  
All known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Reopening the Claim

An appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302.  
Absent an appeal, a decision of a duly constituted rating agency 
or other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based on 
evidence on file at the time VA issues written notification.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

Absent the submission of new and material evidence, a final claim 
cannot be reopened or re-adjudicated by VA.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).


New and material evidence is evidence not previously submitted to 
agency decision makers that by itself or when considered with 
previous evidence of record, relates to an established fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Veteran seeks entitlement to service connection for status-
post resection, frontotemporal meningioma.  A review shows that 
this claim has previously been denied.  A March 2004 rating 
decision denied service connection for status-post resection, 
frontotemporal meningioma on the basis that there was no evidence 
relating the disability to the Veteran's period of active 
service, including asbestos exposure therein.  The Veteran was 
notified of the decision and his appellate rights by letter dated 
in March 2004.  The Veteran did not appeal that decision; 
therefore it is a final decision.

As the RO has previously denied service connection for status-
post resection, frontotemporal meningioma and no timely was 
filed, the decision became final.  The claim shall be reopened, 
and the former disposition of the claim reviewed if new and 
material evidence is secured or presented.  38 U.S.C.A. § 5108.

Evidence considered at the time of the prior denial in the March 
2004 rating decision included service treatment records, VA 
medical records, and a VA examination report dated in March 2004.  
Evidence received since the March 2004 rating decision includes 
the Veteran's statements contending that his meningioma is 
related to exposure to radiation during service, a report from 
the Defense Threat Reduction Agency (DTRA) confirming his 
exposure to radiation during service, a radiation review report 
from the Director, Radiation and Exposures, and an opinion from 
the Director of the Compensation and Pension Service.  

The Board has reviewed the evidence submitted subsequent to the 
March 2004 rating decision in the context of all the evidence of 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence received into the record since the March 2004 rating 
decision that denied service connection for status-post 
resection, frontotemporal meningioma includes official 
documentation that the Veteran was exposed to radiation during 
service.  That evidence, presumed credible for the purpose of 
reopening, when viewed with that previously of record, is new and 
material evidence as defined by the regulation.  38 C.F.R. § 
3.156(a).  It was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim and by itself, or in connection with the 
evidence previously of record, does raise a reasonable 
possibility of substantiating the claim.

Accordingly, the claim may be reopened.  38 U.S.C.A. § 5108.  The 
Board has considered whether adjudicating the claim on a de novo 
basis at this time would prejudice the appellant.  The Veteran 
has been provided with pertinent laws and regulations regarding 
service connection.  He has been given the opportunity to review 
the evidence of record and submit arguments in support of his 
claim and those arguments have focused on the issue of service 
connection.  Therefore, the Board can proceed with this claim 
without prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Meningioma:  De Novo Review

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  With chronic disease 
shown as such in service, or within a pertinent presumption 
period under 38 C.F.R. § 3.307, so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  Continuity 
of symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more during a 
period of war or after December 31, 1946, and specified diseases 
to include tumors of the brain become manifest to a degree of 10 
percent within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted if the evidence shows that 
the condition was observed during service and continuity of 
symptomatology was demonstrated thereafter, and if the evidence 
includes competent evidence relating the current condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When a disability is not initially manifested during service or 
within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service may be 
established in one of three different ways, which have been 
outlined by the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that disease developed as a result 
of exposure to ionizing radiation during service, service 
incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) for veterans who participated in defined 
radiation-risk activities and have certain diseases.  Second, 
service connection may be established under 38 C.F.R. § 3.303(d) 
with the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311 if certain conditions are met.  Third, direct 
service connection can be established under 38 C.F.R. § 3.303(d) 
by showing that the disease was incurred during or aggravated by 
service without regard to the statutory presumptions.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
the term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity." 38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-
risk activity" means: onsite participation in a test involving 
the atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, during the period beginning on 
August 6, 1945, and ending on July 1, 1946; internment as a 
prisoner of war of Japan during World War II resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki; certain service on the grounds 
of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, 
Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service 
on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation-exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) are: leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, cancer of 
the pharynx, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, lymphomas 
(except Hodgkin's disease), cancer of the bile ducts, cancer of 
the gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, cancer 
of the urinary tract, bronchiolo-alveolar carcinoma, cancer of 
the bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 
C.F.R. § 3.309(d)(2).

The second approach to substantiating a claim of service 
connection based on radiation exposure is found in 38 C.F.R. § 
3.311.  Under § 3.311, the evidence must show the following: (1) 
the veteran was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such disease 
first became manifest within a period specified by the 
regulation.  38 C.F.R. § 3.311(b).  If any of the foregoing three 
requirements is not met, service connection for a disease claimed 
as secondary to exposure to ionizing radiation cannot be granted 
under 38 C.F.R. § 3.311. 38 C.F.R. § 3.311(b)(1)(iii).  For 
purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation.  38 
C.F.R. § 3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; 
(iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon 
cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) 
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) 
Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) 
Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and central 
nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas 
other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) 
Any other cancer.  38 C.F.R. § 3.311(b)(2).

Section 3.311(a) calls for the development of a radiation dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not manifest to 
a compensable degree within any applicable presumptive period 
specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation in 
service.  Dose data will be requested from the Department of 
Defense in claims based upon participation in atmospheric nuclear 
testing and in claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, the VA Under Secretary for Health will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies. Id.

Finally, direct service connection can be established by "showing 
that the disease or malady was incurred during or aggravated by 
service," a task which "includes the difficult burden of tracing 
causation to a condition or event during service."  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain facts in this case are not in dispute, among them:

That the Veteran's service included service in the United States 
Navy participating in Operation ARGUS in the South Atlantic Ocean 
in 1958, with consequent exposure to ionizing radiation with dose 
estimates of an external gamma dose of 18 rem, external neutron 
dose of 0.5 rem, internal committed alpha dose to the brain of 
0.1 rem, and internal committed beta plus gamma dose to the brain 
of 0.1 rem; he is shown to be a radiation-exposed veteran as 
defined by law.

That the disability for which service connection is sought, 
postoperative right frontotemporal meningioma, was not manifested 
during the Veteran's service.

That the diagnosis of frontotemporal meningioma was made in 2003 
and the tumor was surgically removed in July 2003.  The Veteran's 
brain tumor was determined to not be malignant.  Based on the 
foregoing, the Board finds that service connection for the 
frontotemporal meningioma on the basis that it became manifest in 
service, or on a presumptive basis (as a chronic disease (i.e. 
malignant tumor) under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a)) 
is not warranted.

The analysis proceeds to consideration of the legal presumptions 
afforded to radiation-exposed veterans.  Under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d), presumptive service connection 
is granted for veterans who participated in a radiation-risk 
activity if certain diseases (including, as pertinent here, 
cancer of the brain) are manifested.  As noted above, the 
Veteran's tumor was benign and thus not cancerous.  Consequently, 
service connection for the Veteran's postoperative brain tumor 
under the presumptive provisions of 38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d), as a disease specific to radiation-exposed 
veterans is not warranted.

Under 38 C.F.R. § 3.311(b)(2) tumors of the brain and central 
nervous system are deemed radiogenic diseases.  The Veteran is 
established to have been exposed to ionizing radiation by 
participating in Operation ARGUS.  His claim was developed 
pursuant to 38 C.F.R. § 3.311.  An August 2010 dose assessment 
from the Defense Threat Reduction Agency (DTRA) estimated an 
external gamma dose of 18 rem, external neutron dose of 0.5 rem, 
internal committed alpha dose to the brain of 0.1 rem, and 
internal committed beta plus gamma dose to the brain of 0.1 rem.  
See 38 C.F.R. § 3.311(a)(1).  

The case was referred to the Director, Radiation and Physical 
Exposures, a physician, who in September 2010 calculated a 99th 
percentile value for the probability of causation of 13.06 
percent.  The Officer opined that it was "not likely that the 
Veteran's brain tumor can be attributed to radiation exposure 
while in military service."

The RO then sought an additional advisory opinion from the 
Director of Compensation and Pension Service.  In September 2010, 
after review of the evidence of record, the Director agreed with 
the earlier opinion of the Officer, and opined that "there is no 
reasonable possibility that the [V]eteran's brain tumor resulted 
from exposure to radiation in service."

Given the strong, uniform evidence against a relationship between 
the Veteran's exposure to ionizing radiation and his brain tumor, 
and the lack of any medical evidence in favor of such a 
relationship, service connection for his benign brain tumor as a 
radiogenic disease under 38 C.F.R. § 3.311 is not warranted.

Finally, as noted, a claimant is not precluded from establishing 
service connection with proof of direct causation.  See Combee, 
34 F.3d at 1042-44.  However, the preponderance of the competent 
(medical) evidence is against a finding that the Veteran's benign 
brain tumor, diagnosed more than 43 years after his discharge 
from active duty, is as a result of his exposure to ionizing 
radiation in service.  While the appellant may believe that his 
brain tumor is related to service and exposure to ionizing 
radiation therein, as a layperson, his beliefs are not competent 
evidence of a medical diagnosis or nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against a finding of a nexus between the 
Veteran's brain tumor and his service/exposure to ionizing 
radiation therein.  Consequently, the preponderance of the 
evidence is against this claim.  In such a situation, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.


ORDER

New and material evidence having been submitted, the claim for 
service connection for status-post resection, meningioma, right 
frontotemporal region, is reopened. To that extent only, the 
appeal is granted.

Service connection for status-post resection, meningioma, right 
frontotemporal region, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


